                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

EDWARD THOMAS KENNEDY                  :

                 Plaintiff             :    CIVIL ACTION NO. 3:18-767

       v.                              :         (JUDGE MANNION)

DAVID JOHN DUTCAVAGE, et al. :

                Defendants             :

                                   ORDER

      Presently before the court is the report and recommendation of

Magistrate Judge Susan E. Schwab (“Report”), which recommends that the

plaintiff Edward Thomas Kennedy’s (“Kennedy”) second amended complaint

(Doc. 12) be dismissed. (Doc. 27). Kennedy filed a notice of objection, which

this court construes as an objection to the Report. (Doc. 30).

      When objections are timely filed to the report and recommendation of

a magistrate judge, the district court must review de novo those portions of

the report to which objections are made. 28 U.S.C. §636(b)(1); Brown v.

Astrue, 649 F.3d 193, 195 (3d Cir. 2011). Although the standard is de novo,

the extent of review is committed to the sound discretion of the district judge

and the court may rely on the recommendations of the magistrate judge to

the extent it deems proper. Rieder v. Apfel, 115 F.Supp.2d 496, 499 (M.D.Pa.

2000) (citing U.S. v. Raddatz, 447 U.S. 667, 676 (1980)). The de novo
standard of review is not applicable here because it applies only to objections

which are specific. See Goney v. Clark, 749 F.2d 5, 6-7 (3d Cir. 1984) (“To

obtain de novo determination of a [magistrate judge’s] findings by a district

court, 28 U.S.C. §636(b)(1) requires both timely and specific objections to

the report . . . We are satisfied that providing a complete de novo

determination where only a general objection to the report is offered would

undermine the efficiency the magistrate [judge] system was meant to

contribute to the judicial process.”) (internal citations omitted). Kennedy’s

document titled “NOTICE OF OBJECTION” does not contain a specific

objection to a proposed finding or recommendation. (Doc. 30). Therefore,

Kennedy’s objections (Doc. 30) are overruled.

      For those sections of the report and recommendation to which no

objection is made, the court should, as a matter of good practice, “satisfy

itself that there is no clear error on the face of the record in order to accept

the recommendation.” Fed.R.Civ.P. 72(b) advisory committee notes; see

also Univac Dental Co. v. Dentsply Intern., Inc., 702 F.Supp.2d 465, 469

(M.D.Pa. 2010) (citing Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir.

1987) (explaining judges should give some review to every report and

recommendation)). Nevertheless, whether timely objections are made or not,

the district court may accept, not accept, or modify, in whole or in part, the



                                     -2-
findings or recommendations made by the magistrate judge. 28 U.S.C.

§636(b)(1); M.D.Pa. L.R. 72.31.

        The court finds that Judge Schwab used proper reasoning and

evidence to support her Report and arrived at a legally sound conclusion. As

such, Judge Schwab’s Report is adopted in its entirety as the opinion of this

court. Furthermore, the court finds that granting Kennedy additional leave to

amend his complaint would be futile.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

    (1) Judge Schwab’s Report (Doc. 27) is ADOPTED IN ITS ENTIRETY;

    (2) Kennedy’s objections to Judge Schwab’s Report (Doc. 30) are

        OVERRULED;

    (3) Kennedy’s second amended complaint (Doc. 12) is DISMISSED; and

    (4) The Clerk of Court is directed to CLOSE this case.

                                        s/   Malachy E. Mannion
                                        MALACHY E. MANNION
                                        United States District Judge
DATE: June 27, 2019
18-767-01




                                    -3-
